Case: 2:20-cv-01270-ALM-KAJ Doc #: 13 Filed: 11/02/20 Page: 1 of 4 PAGEID #: 287




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

OMAR F. MARQUES,
                                            CASE NO. 2:20-CV-1270
       Petitioner,                          CHIEF JUDGE ALGENON L. MARBLEY
                                            Magistrate Judge Kimberly A. Jolson
       v.

WARDEN, NOBLE
CORRECTIONAL INSTITUTION,

       Respondent.

                                   OPINION AND ORDER

       On July 16, 2020, the Magistrate Judge issued a Report and Recommendation

recommending that Respondent’s Motion to Dismiss (Doc. 9) be granted and that the petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2254 be dismissed. (Doc. 11). Petitioner has

filed an Objection to the Magistrate Judge’s Report and Recommendation. (Doc. 12). Pursuant

to 28 U.S.C. § 636(b), this Court has conducted a de novo review. For the reasons that follow,

Petitioner’s Objection (Doc. 12) is OVERRULED. The Report and Recommendation (Doc. 11)

is ADOPTED and AFFIRMED. Respondent’s Motion to Dismiss (Doc. 9) is GRANTED.

This action is hereby DISMISSED.

       The Court DECLINES to issue a certificate of appealability.

       On September 28, 2019, Petitioner was found guilty after a jury trial on kidnapping and

two counts of rape. On October 26, 2017, the trial court imposed a term of eight years’

incarceration. (Judgment Entry, Doc. 8, PAGEID # 93). On January 10, 2019, the appellate

court affirmed the trial court’s judgment. State v. Marques, 10th Dist. No. 17AP-849, 2019 WL

158151 (Ohio Ct. App. Jan. 10, 2019). Petitioner did not file an appeal. On July 10, 2019, he

filed a delayed application to reopen the appeal pursuant to Ohio Appellate Rule 26(B). The
Case: 2:20-cv-01270-ALM-KAJ Doc #: 13 Filed: 11/02/20 Page: 2 of 4 PAGEID #: 288




appellate court denied the Rule 26(B) application as untimely and without merit. (Doc. 8,

PAGEID # 192). On January 21, 2020, the Ohio Supreme Court declined to accept jurisdiction

of the appeal. (PAGEID # 233). On March 5, 2020, Petitioner executed this habeas corpus

petition. He asserts that he was denied the effective assistance of appellate counsel; denied a fair

trial due to the admission of certain statements and DNA evidence; and that the evidence is

constitutionally insufficient to sustain his convictions. The Magistrate Judge recommended

dismissal of this action as unexhausted and barred by the one-year statute of limitations provided

for under 28 U.S.C. § 2244(d).

       Petitioner objects to those recommendations. Petitioner argues, first, that he has

exhausted his claims by filing a direct appeal in the Ohio Supreme Court. Next, the Petitioner

argues that his Rule 26(B) application tolled the running of the statute of limitations under the

provision of § 2244(d)(2), and that this action therefore is timely. Neither of these arguments,

however, assist him.

       The record does not indicate that Petitioner ever filed an appeal to the Ohio Supreme

Court from the appellate court’s January 10, 2019, dismissal of his direct appeal. He instead

filed an appeal to the Ohio Supreme Court in Rule 26(B) proceedings. Thus, Petitioner may still

pursue a delayed appeal under Ohio Supreme Court Rule of Practice 7.01(A)(4), and this action

remains unexhausted and subject to dismissal on that basis. Moreover, as discussed by the

Magistrate Judge (Report and Recommendation, Doc. 11, PAGEID # 281-82), a state court’s

alternative ruling does not forgive the waiver of a claim as untimely. Applying that rule here, the

one-year statute of limitations also bars review of Petitioner’s claims.

       For the foregoing reasons and for the reasons detailed in the Magistrate Judge’s Report

and Recommendation, Petitioner’s Objection (Doc. 12) is OVERRULED. The Report and



                                                 2
Case: 2:20-cv-01270-ALM-KAJ Doc #: 13 Filed: 11/02/20 Page: 3 of 4 PAGEID #: 289




Recommendation (Doc. 11) is ADOPTED and AFFIRMED. Respondent’s Motion to Dismiss

(Doc. 9) is GRANTED. This action is hereby DISMISSED.

            Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts, the Court now considers whether to issue a certificate of appealability. “In

contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal

court holds no automatic right to appeal from an adverse decision by a district court.” Jordan v.

Fisher, –––U.S. ––––. ––––, 135 S.Ct. 2647, 2650 (2015); 28 U.S.C. § 2253(c)(1) (requiring a

habeas petitioner to obtain a certificate of appealability in order to appeal).

       When a claim has been denied on the merits, a certificate of appealability may issue only

if the petitioner “has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a constitutional right, a

petitioner must show “that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented were

‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983)). When a claim has been

denied on procedural grounds, a certificate of appealability may issue if the petitioner establishes

that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. Id.

       The Court is not persuaded that reasonable jurists would debate the dismissal of this

action as unexhausted and time-barred. The Court therefore DECLINES to issue a certificate of

appealability.




                                                   3
Case: 2:20-cv-01270-ALM-KAJ Doc #: 13 Filed: 11/02/20 Page: 4 of 4 PAGEID #: 290




      The Court certifies that the appeal would not be in good faith and that an application to

proceed in forma pauperis on appeal should be DENIED.

      IT IS SO ORDERED.

                                           ____________________________________
                                           ALGENON L. MARBLEY
                                           CHIEF UNITED STATES DISTRICT JUDGE

DATED: November 2, 2020




                                              4
